IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DANIEL CONGER and TERESA            NOT FINAL UNTIL TIME EXPIRES TO
CONGER,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D15-3468
v.

GLORIA KELLEY,

      Appellee.

_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Rob T. Cook of Rob Cook Attorney at Law, P.A., St. Augustine. Jack Bridges of
Jack Bridges, P.A., Tavernier, for Appellants.

Rhonda B. Boggess and Gina P. Grimsley, of Taylor, Day, Grimm & Boyd,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.